--------------------------------------------------------------------------------

EXHIBIT 10.1


PURCHASE AGREEMENT


This Purchase Agreement (the “Agreement”) is made and entered into this 15th day
of April, 2008, by and among Don Waitt (“Waitt” or “Seller”), ED Publications,
Inc., a Texas corporation (“ED” or the “Company”) and Rick’s Cabaret
International, Inc., a Texas corporation (“Rick’s”), and its wholly owned
subsidiary, RCI Entertainment (Media Holdings), Inc., a Texas corporation (the
“Buyer”).


WHEREAS, Seller owns 100% of the issued and outstanding common stock of the
Company (the “ED Stock”); and


WHEREAS, the Company owns and operates the publications listed on Exhibit “A”
(the “Publications”); and


WHEREAS, the Company owns the rights to the trade show commonly known as Exotic
Dancer Gentlemen’s Club Owners Expo (hereinafter referred to as the “Exotic
Dancer Trade Show”); and


WHEREAS, the Seller desires to sell 100% of the issued and outstanding ED Stock
to Buyer on the terms and conditions set forth herein; and


WHEREAS, Buyer desires to purchase 100% of the issued and outstanding ED Stock
from Seller on the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements and the respective representations and warranties herein contained,
and on the terms and subject to the conditions herein set forth, the parties
hereto, intending to be legally bound, hereby agree as follows:




ARTICLE I
PURCHASE AND SALE OF THE ED STOCK
AND EXOTIC DANCER TRADE SHOW


Section 1.1    Sale of the ED Stock.  Subject to the terms and conditions set
forth in this Agreement, on the Closing Date (as hereinafter defined) Seller
hereby agrees to sell, transfer, convey and deliver to Buyer 1,000 shares of the
Company which represents 100% of the issued and outstanding common stock of the
Company free and clear of all encumbrances, and shall deliver to Buyer
certificates representing the ED Stock, duly endorsed to Buyer or accompanied by
duly executed stock powers in form and substance satisfactory to Buyer.


Section 1.2    Conveyance of Rights to Exotic Dancer Trade Show.  Subject to the
terms and conditions set forth in this Agreement, at the Closing (as hereinafter
defined), the Company hereby agrees that it has all rights, agreements and
contracts to the Exotic Dancer Trade Show and by the conveyance of the ED Stock
to Buyer that the Company is transferring, conveying and delivering to Buyer all
rights in and to the Exotic Dancer Trade Show.

 

--------------------------------------------------------------------------------

 

Section 1.3    Purchase Price for the ED Stock.  As consideration for the
purchase of the ED Stock, Buyer shall pay to Seller as follows:


 
(a)
Payment at the Closing or six months after Closing:



 
(i)
$300,000 by cashier’s check, certified funds or wire transfer at Closing;

 
(ii)
$200,000 by cashier’s check, certified funds or wire transfer payable six (6)
months after Closing; and

 
(iii)
8,696 shares of restricted common stock of Rick’s at Closing.



 
(b)
Earn Out Payment:



During the three (3) year period following the Closing Date (the “Earn Out
Period”), the Seller shall be entitled to earn additional consideration (the
“Additional Consideration”) up to a maximum amount of $2,000,000 (the “Maximum
Amount”), consisting of $500,000 cash (the “Cash”) and 65,217 shares of
restricted common stock of Rick’s valued at $23.00 per share (the “Earn Out
Shares”), based upon the earnings before income tax, depreciation and
amortization (“EBITDA”) of the Buyer.  Buyer will pay the Maximum Amount of the
Additional Consideration to Seller, if the Buyer’s EBITDA during the three (3)
year period following the Closing Date totals an aggregate of $2,400,000.  At
the end of each twelve (12) month period after the Closing Date (each such
period hereinafter referred to as a “Twelve Month Anniversary”), the Buyer shall
determine its EBITDA based upon the financial statements of the Buyer for such
Twelve Month Anniversary.  In the event that there is EBITDA during that Twelve
Month Anniversary, then the Seller shall be entitled to receive a percentage of
the Additional Consideration, up to the Maximum Amount of $2,000,000, based upon
the following formula:  the amount of EBITDA during such Twelve Month
Anniversary divided by $2,400,000, to be paid 25% in Cash and 75% in the Earn
Out Shares.  By way of illustration only, if the EBITDA of the Buyer during the
first Twelve Month Anniversary is $1,200,000, then Buyer shall be entitled to
Additional Consideration of $1,000,000, payable $250,000 in cash and 32,609 Earn
Out Shares.  The Earn Out Period shall terminate three (3) years after the
Closing Date. In no event shall the Seller be entitled to any Additional
Consideration in excess of the Maximum Amount.


The shares of common stock issued to the Seller at Closing and the Earn Out
Shares, if any, issued to the Seller are hereinafter collectively referred to as
the “Rick’s Transaction Shares.”


Section 1.4    Right of Seller to “Put” Rick’s Transaction Shares.

 
Purchase Agreement - Page 2

--------------------------------------------------------------------------------

 

 
(a)
On or after one (1) year from the date of Closing, or with respect to the  Earn
Out Shares, if any, on or after seven (7) months from the date of issuance by
Rick’s of the Earn Out Shares, the Seller shall have the right, but not the
obligation, to have Rick’s purchase from the Seller 5,000 Rick’s Transaction
Shares per month (the “Monthly Shares”) calculated at a price per share equal to
$23.00 per share (“Value of the Shares”) until the Seller has received an
aggregate of $1,700,000 (i) from the sale of the Rick’s Transaction Shares sold
by Seller, regardless of whether sold to Rick’s, sold in the open market or in a
private transaction or otherwise and (ii) the payment of any Deficiency (as
hereinafter defined) by Rick’s.  The Seller shall notify Rick’s during any given
month of  the Seller’s election to “Put” the Monthly Shares to  Rick’s during
that particular month and Rick’s shall have three (3) business days to elect to
buy the Monthly Shares or instruct the Seller to sell the Monthly Shares in the
open market.  At Rick’s election, during any given month, it may either buy the
Monthly Shares or if Rick’s elects not to buy the Monthly Shares from Seller,
then Seller may sell the Monthly Shares in the open market and any deficiency
between the amount which Seller receives from the sale of the Monthly Shares and
the Value of the Rick’s Shares (the “Deficiency”) shall be paid by Rick’s within
three (3) business days after receipt of written notice from the Seller of the
sale of the Monthly Shares which shall provide the written sales confirmation in
the amount of the Deficiency.  Rick’s obligation under this Section 1.4 to
purchase any of the Rick’s Transaction Shares from the Seller shall terminate
and cease at such time as the Seller has received an aggregate of $1,700,000
(assuming all Earn Out Shares have been issued) from (i) the sale of the Rick’s
Transaction Shares, regardless of whether sold to Rick’s, sold in the open
market or in a private transaction or otherwise, and (ii) the payment of any
Deficiency by Rick’s.  The Seller agrees to provide monthly statements to Rick’s
as to the total number of Rick’s Transaction Shares which Seller sold and the
amount of proceeds derived therefrom.  Nothing contained in this Section 1.4
shall limit or preclude the Seller from selling his Rick’s Transaction Shares in
the open market or require the Seller to “Put” his Rick’s Transaction Shares to
Rick’s during any given month.  In the event that Seller elects to sell his
Rick’s Transaction Shares pursuant to this Section 1.4 and any amount sold at
prices less than $23.00 per share shall be deemed to be sold at $23.00 per share
for purposes of this Section 1.4.



 
(b)
By entering into this Agreement, Rick’s agrees to collateralize its obligations
under Section 1.3(a)(ii) and Section 1.4(a) above by placing the ED Stock as
collateral for the payment of its obligations due under Section 1.3(a)(ii) and
for any Deficiency which it is obligated to pay the Seller pursuant to Section
1.4(a) above.  In the event that (1) Rick’s fails to pay its obligations due
under Section 1.3(a)(ii) or (2) fails to pay the Deficiency, then the Seller
shall provide written notice to Rick’s of such failure to make such payment (the
“Deficiency Notice”).  If Rick’s fails to pay the sum due pursuant to Section
1.3(a)(ii) or the Deficiency to Seller within ten (10) business days of receipt
of the Deficiency Notice then the Seller may foreclose upon the collateral and
take possession of the ED Stock.



 
(c)
Seller and Rick’s will enter into an agreement which will provide that in the
event that the Seller elects not to “Put” the Rick’s Shares to Rick’s as set
forth in Section 1.4(a) above, that Sellers will not sell more than 10,000
Rick’s Transaction Shares in any 30-day period and no more than 70,000 Rick’s
Transaction Shares in any 90-day period.


 
Purchase Agreement - Page 3

--------------------------------------------------------------------------------

 

ARTICLE II
CLOSING


Section 2.1    The Closing.  The closing of the transactions provided for in
this Agreement shall take place on or before April ___, 2008 (the “Closing
Date”), or at such other time and place as agreed upon in writing among the
parties hereto (the “Closing”).  The parties have agreed further to close at the
corporate office of Rick’s located at 10959 Cutten Road, Houston, Texas  77066.


Section 2.2    Delivery and Execution.  At the Closing: (a) the Seller shall
deliver to Buyer certificates evidencing the ED Stock, free and clear of any
liens, claims, equities, charges, options, rights of first refusal or
encumbrances, duly endorsed to Buyer or accompanied by duly executed stock
powers in form and substance satisfactory to Buyer against delivery by Buyer to
the Seller of payment in an amount equal to the Purchase Price set forth in
Section 1.3(a); and (b) the Related Transactions (as defined below) shall be
consummated concurrently with the Closing.


Section 2.3    Related Transactions.  At Closing:


 
(a)
the Seller will enter into a five (5) year covenant not to compete pursuant to
the terms of which the Seller will agree not to compete, either directly or
indirectly, with ED, Rick’s or Buyer or any of its affiliates by publishing any
sexually oriented industry publications; and



 
(b)
the Seller and Buyer will enter into a three (3) year Employment Agreement with
an annual salary of $250,000.





ARTICLE III
REPRESENTATIONS AND WARRANTIES
OF THE SELLER AND ED


The Seller and ED, jointly and severally, hereby represent and warrant to the
Buyer as follows:


Section 3.1    Organization, Good Standing and Qualification.


 
(a)
ED (i) is duly organized, validly existing and in good standing under the laws
of the state of Texas, (ii) ED has the requisite power and authority to own,
operate and lease its properties and to carry on its business, and (iii) ED is
duly qualified to transact business and is in good standing in all jurisdictions
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, except where the failure to do so would
not have a material adverse effect to the Seller or ED, respectively.


 
Purchase Agreement - Page 4

--------------------------------------------------------------------------------

 

 
(b)
The authorized capital of ED consists of 1,000 shares of common stock, all of
which are validly issued and outstanding to the Seller.  There is no other class
of capital authorized or issued by ED.  All of the issued and outstanding ED
Stock are owned by the Seller and are fully paid and non-assessable.  None of
the shares of ED Stock issued are in violation of any preemptive rights.  ED has
no obligation to repurchase, reacquire, or redeem any of its outstanding common
stock.  There are no outstanding securities convertible into or evidencing the
right to purchase or subscribe for any common stock of ED, there are no
outstanding or authorized options, warrants, calls, subscriptions, rights,
commitments or any other agreements of any character obligating ED to issue any
common stock or any securities convertible into or evidencing the right to
purchase or subscribe for any common stock, and there are no agreements or
understandings with respect to the voting, sale, transfer or registration of any
common stock of ED.



Section 3.2    Ownership of the ED Stock.  The Seller owns, beneficially and of
record, all of the ED Stock free and clear of any liens, claims, equities,
charges, options, rights of first refusal, or encumbrances.  The Seller has the
unrestricted right and power to transfer, convey and deliver full ownership of
the ED Stock without the consent or agreement of any other person and without
any designation, declaration or filing with any governmental authority.  Upon
the transfer of the ED Stock to Buyer as contemplated herein, Buyer will receive
good and valid title thereto, free and clear of any liens, claims, equities,
charges, options, rights of first refusal, encumbrances or other restrictions
(except those imposed by applicable securities laws).


Section 3.3    Authorization.  ED has all requisite corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder and to consummate the transactions contemplated hereby.  All action on
the part of ED necessary for the authorization, execution, delivery and
performance of this Agreement and all documents related to consummate the
transactions contemplated herein have been taken or will be taken prior to the
Closing Date by ED. This Agreement, when duly executed and delivered in
accordance with its terms, will constitute legal, valid and binding obligations
of ED enforceable against them in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization and other similar laws of
general application affecting creditors’ rights generally or by general
equitable principles.


The Seller represents that he is a person of full age of majority, with full
power, capacity, and authority to enter into this Agreement and perform the
obligations contemplated hereby by and for himself and his spouse (if
applicable).  All action on the part of the Seller necessary for the
authorization, execution, delivery and performance of this Agreement by him has
been taken and will be taken prior to Closing Date.  This Agreement, when duly
executed and delivered in accordance with its terms, will constitute legal,
valid and binding obligations of the Seller enforceable against him in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization and other similar laws of general application affecting
creditors’ rights generally or by general equitable principles.


Section 3.4    Consents.  No consent of, approval by, order or authorization of,
or registration, declaration or filing by ED or the Seller with any court or any
governmental or regulatory agency or authority having jurisdiction over the ED,
or any of their respective property or assets is required on the part of ED or
the Sellers (a) in connection with the consummation of the transactions
contemplated by this Agreement or (b) as a condition to the legality, validity
or enforceability as against ED of this Agreement, excluding any registration,
declaration or filing, the failure to effect which would not have a material
adverse effect on the financial condition of ED.

 
Purchase Agreement - Page 5

--------------------------------------------------------------------------------

 

Section 3.5    Acquisition of Stock for Investment.  The Seller understands that
any issuance of the Rick’s Transaction Shares will not have been registered
under the Securities Act of 1933, as amended (the “Act”), or any state
securities acts, and accordingly, are restricted securities, and the Seller
represents and warrants to the Buyer  that the present intention of the Seller
is to receive and hold the Rick’s Transaction Shares for investment only and not
with a view to the distribution or resale thereof.


Additionally, the Seller understand that any sale of any the Rick’s Transaction
Shares issued, under current law, will require either (a) the registration of
the Rick’s Transaction Shares under the Act and applicable state securities
acts; (b) compliance with Rule 144 of the Act; or (c) the availability of an
exemption from the registration requirements of the Act and applicable state
securities acts.


To assist in implementing the above provisions, the Seller  hereby consents to
the placement of the legend, or a substantially similar legend, set forth below,
on all certificates representing ownership of the Rick’s Transaction Shares
acquired hereby until the Rick’s shares have been sold, transferred, or
otherwise disposed of, pursuant to the requirements hereof.  The legend shall
read substantially as follows:


“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES ACTS.  THESE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT, ARE RESTRICTED AS TO TRANSFERABILITY, AND MAY NOT BE
SOLD, HYPOTHECATED, OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE WITH THE
REGISTRATION AND QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.”


Section 3.6    Access to Information.  The Seller hereby confirms and represents
that he (a) has received a copy of Rick’s Form 10-KSB filed with the Securities
and Exchange Commission (the “SEC”) for the year ended September 30, 2007, and a
copy of Rick’s Form 10-QSB for the quarter ended December 31, 2007, as filed
with the SEC; (b) has received a copy of Rick’s Form 14C filed with the SEC on
June 27, 2007; (c) has received a copy of the Forms 8-K filed with the SEC on
February 13, 2008, March 7, 2008, April 3, 2008 and April 4, 2008, and the Forms
8-K/A filed on January 29, 2008, February 11, 2008, and March 18, 2008; (d) has
been afforded the opportunity to ask questions of and receive answers from
representatives of  Rick’s concerning the business and financial condition,
properties, operations and prospects of Rick’s; (e) has such knowledge and
experience in financial and business matters so as to be capable of evaluating
the relative merits and risks of the transactions contemplated hereby; (f) has
had an opportunity to engage and is represented by an attorney of his choice;
(g) has had an opportunity to negotiate the terms and conditions of this
Agreement; (h) has been given adequate time to evaluate the merits and risks of
the transactions contemplated hereby; and (i) has been provided with and given
an opportunity to review all current information about Rick’s.  The Seller has
asked such questions to representatives of Rick’s about Rick’s as he desires to
ask and all such questions have been answered to the full satisfaction of the
Seller.  The forms filed by Rick’s with the SEC as set forth in Section 3.6(a),
(b) and (c) are hereafter collectively referred to as “SEC Reports”.

 
Purchase Agreement - Page 6

--------------------------------------------------------------------------------

 

Section 3.7    Purchase for Investment.  The Seller is acquiring the Rick’s
Transaction Shares for his own accounts, for investment purposes only and not
with view to any public resale or other distribution thereof.  The Seller
represents and warrants that he is an Accredited Investor as that term is
defined in Rule 501(a) of Regulation D of the Securities Act of 1933, as
amended.  The Seller and his respective representatives have received, or have
had access to, and have had sufficient opportunity to review, all books,
records, financial information and other information which the Seller considers
necessary or advisable to enable him to make a decision concerning its
acquisition of the Rick’s Transaction Shares, and that he possesses such
knowledge and experience in financial and business matters so that he is capable
of evaluating the merits and risks of his investment hereunder.


Section 3.8    No Default.  ED is not (a) in violation of any provision of its
Articles of Incorporation or Bylaws, (b) in default under any term or condition
of any instrument evidencing, creating or securing any indebtedness of ED, and
there has been no default in any material obligation to be performed by ED under
any other contract, lease, agreement, commitment or undertaking to which it is a
party or by which it or its assets or properties are bound, nor has ED waived
any material right under any such contract, lease, agreement, commitment or
undertaking.


Section 3.9    Taxes.  ED has timely and accurately filed all federal, state,
foreign and local tax returns and reports required to be filed prior to such
dates and has timely paid all taxes shown on such returns as owed for the
periods of such returns, including all sales taxes and withholding or other
payroll related taxes shown on such returns and any taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
creditor or independent contractor.  ED has made adequate provision for the
payment of all taxes accruable for all periods ending on or before the Closing
Date to any taxing authority and are not delinquent in the payment of any tax or
governmental charge of any nature.  No assessments or notices of deficiency or
other communications have been received by ED or the Seller with respect to any
tax return which has not been paid, discharged or fully reserved against and no
amendments or applications for refund have been filed or are planned with
respect to any such return. Neither ED nor the Seller has knowledge of any
action by any taxing authority in connection with assessing additional taxes
against or in respect of it for any past period.  There are no agreements
between ED and any taxing authority waiving or extending any statute of
limitations with respect to any tax return.


Section 3.10    Financial Statements.  The Seller has delivered to Buyer the
financial information available relating to ED (the “Financial
Information”).  Such Financial Information is in accordance with the books and
records of ED, and fairly represent the financial position of ED and the results
of operations and changes in financial position of ED as of the dates and for
the periods indicated.  ED does not have, as of the date of the Financial
Information, any material liability or obligation of any nature, whether
absolute, accrued, continued or otherwise.  As of the Closing Date, the Seller
represents there have been no adverse changes in the financial condition or
other operations, business, properties or assets of ED from that reflected in
the latest Financial Information of ED as furnished pursuant to this Agreement.

 
Purchase Agreement - Page 7

--------------------------------------------------------------------------------

 

Section 3.11    Labor Matters.  ED is not a party or otherwise subject to any
collective bargaining agreement with any labor union or association.  Except as
noted on Exhibit 3.11, ED is not a party to any written or oral contract,
agreement or understanding for the employment of any officer, director or
employee of ED.  ED is not a party to any employee benefits plans (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended)
or any other fringe or employee benefits plan, programs or arrangements.


Section 3.12    Compliance with Laws; Permits.  ED is, and at all times prior to
the date hereof have been in compliance with all statutes, orders, rules,
ordinances and regulations applicable to it or to the ownership of its assets or
the operation of its businesses.


Section 3.13    No Conflicts.  The execution and delivery by ED and the Seller
of this Agreement does not, and the performance and consummation by ED and the
Seller of the transactions contemplated hereby will not (i) conflict with the
articles of incorporation or bylaws of ED; (ii) conflict with or result in a
breach or violation of, or default under, or give rise to any right of
acceleration or termination of, any of the terms, conditions or provisions of
any note, bond, lease, license, agreement or other instrument or obligation to
which ED is a party or by which the assets or properties of ED are bound; (iii)
result in the creation of any encumbrance on any of the assets or properties of
ED; or (iv) violate any law, rule, regulation or order applicable to ED or the
Seller or any of the  assets or properties of ED.


Section 3.14    Title to Properties; Encumbrances.  ED has good and marketable
title to all of the personal property and assets, that are used in the business
that are material to the condition (financial or otherwise), business,
operations or prospects of ED, including all Publications and  the Exotic Dancer
Trade Show, free and clear of all mortgages, claims, liens, security interests,
charges, leases, encumbrances and other restrictions of any kind and nature,
except (i) as disclosed in the Financial Statements of ED, (ii) statutory liens
not yet delinquent, and (iii) such liens consisting of zoning or planning
restrictions, imperfections of title, easements, pledges, charges and
encumbrances, if any, as do not materially detract from the value or materially
interfere with the present use of the property or assets subject thereto or
affected thereby.  ED does not own any real property.


Section 3.15    No Pending Transactions.  Except for the transactions
contemplated by this Agreement, neither ED nor the Seller is a party to or bound
by or the subject of any agreement, undertaking, commitment or discussions or
negotiations with any person that could result in (i) the sale, merger,
consolidation or recapitalization of ED, (ii) the sale of any of the assets of
ED except in the ordinary course of business, (iii) the sale of any outstanding
ED Stock, (iv) the acquisition by ED of any operating business or the capital
stock of any other person or entity, (v) the borrowing of money by ED, whether
secured or unsecured, or (vi) any agreement with any of the respective officers,
managers or affiliates of ED.

 
Purchase Agreement - Page 8

--------------------------------------------------------------------------------

 

Section 3.16    Contracts and Leases.  Except as set forth in Exhibit 3.16, ED
(i) does not have any leases of personal property relating to the assets of ED,
whether as lessor or lessee; (ii) does not have any contractual or other
obligations relating to the assets of ED, whether written or oral; and (iii) has
not given any power of attorney to any person or organization for any purpose
relating to the assets of ED.  ED has provided Buyer access to each and every
contract, lease or other document relating to the assets of ED to which they are
subject or are a party or a beneficiary.  To the knowledge of the Seller, such
contracts, leases or other documents are valid and in full force and effect
according to their terms and constitute a legal, valid and binding obligation of
ED and the other respective parties thereto and are enforceable in accordance
with their terms.  The Seller does not have knowledge of any default or breach
under such contracts, leases or other documents or of any pending or threatened
claims under any such contracts, leases or other documents.


Section 3.17    [INTENTIONALLY LEFT BLANK]


Section 3.18    Books and Records.  The books of account, minute books, stock
record books or other records of ED that exist are accurate and complete and
have been maintained in accordance with sound business practices and will be
located at the offices of ED upon Closing.


Section 3.19    Insurance Policies.  Copies of all insurance policies maintained
by ED relating to the operation of its businesses have been delivered or made
available to Buyer.  The policies of insurance held by ED are in such amounts,
and insure against such losses and risks, as ED reasonably deems appropriate for
its property and business operations.  All such insurance policies are in full
force and effect, and all premiums due thereon have been paid.  Valid policies
for such insurance will be outstanding and duly in force at all times prior to
the Closing.


Section 3.20    Pending Claims.   There are no claims, suits, arbitrations,
investigations, actions or other proceedings, whether judicial, administrative
or otherwise, now pending or, to the best knowledge of  ED or the Seller,
threatened before any court, arbitration, administrative or regulatory body or
any governmental agency which may result in any judgment, order, award, decree,
liability or other determination which will or could reasonably be expected to
have any effect upon ED, or the transfer of the ED Stock by the Seller to Buyer
under this Agreement, nor is there any basis known to ED or the Seller for any
such action. No litigation is pending, or, to the knowledge of ED or the Seller,
threatened against ED, or the assets or properties of ED which seeks to restrain
or enjoin the execution and delivery of this Agreement or any of the documents
referred to herein or the consummation of any of the transactions contemplated
thereby or hereby.  Neither ED nor the Seller is subject to any judicial
injunction or mandate or any quasi-judicial or administrative order or
restriction directed to or against them which would affect ED or the ED Stock to
be transferred under this Agreement.


Section 3.21    No Liabilities.  As of the Closing Date, ED shall not have any
obligations or liability (contingent or otherwise) to any third party.


Section 3.22    Brokerage Commission.  No broker or finder has acted for the ED
or the Seller in connection with this Agreement or the transactions contemplated
hereby, and no person is entitled to any brokerage or finder’s fee or
compensation in respect thereof based in any way on agreements, arrangements or
understandings made by or on behalf of ED or the Seller.

 
Purchase Agreement - Page 9

--------------------------------------------------------------------------------

 

Section 3.23    Banks and Brokerage Accounts.  Exhibit 3.23 sets forth (a) a
true and complete list of the names and locations of all banks, trust companies,
securities brokers and other financial institutions at which ED has an account
or safe deposit box or maintains a banking, custodial, trading or other similar
relationship, and (b) a true and complete list and description of each such
account, box and relationship, indicating in each case the account number and
the names of the respective officers, employees, agents or other similar
representatives of ED having signatory power with respect thereto.


Section 3.24    Disclosure.  No representation or warranty of ED or the Seller
contained in this Agreement (including the exhibits hereto) contains any untrue
statement or omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.




ARTICLE IV
REPRESENTATIONS AND WARRANTIES
OF BUYER AND RICK’S


Buyer and Rick’s hereby represent and warrant to ED and the Seller as follows:


Section 4.1    Organization, Good Standing and Qualification.  Buyer and Rick’s
(i) are duly organized, validly existing and in good standing under the laws of
the state of Texas, (ii) have all requisite power and authority to carry on
their respective business, and (iii) are duly qualified to transact business and
are in good standing in all jurisdictions where their ownership, lease or
operation of property or the conduct of their business requires such
qualification, except where the failure to do so would not have a material
adverse effect to Buyer or Rick’s.


Section 4.2    Authorization.  Buyer and Rick’s are corporations duly organized
in the state of Texas and have full power, capacity, and authority to enter into
this Agreement and perform the obligations contemplated hereby.  All action on
the part of Buyer and Rick’s necessary for the authorization, execution,
delivery and performance of this Agreement by them have been or will be taken
before Closing.  This Agreement, when duly executed and delivered in accordance
with its terms, will constitute legal, valid, and binding obligations of Buyer
and Rick’s enforceable against them in accordance with its terms, except as may
be limited by bankruptcy, insolvency, and other similar laws affecting
creditors' rights generally or by general equitable principles.


Section 4.3    Consents.  No permit, consent, approval or authorization of, or
designation, declaration or filing with, any governmental authority or any other
person or entity is required on the part of Buyer or Rick’s in connection with
the execution and delivery by Buyer and Rick’s of this Agreement or the
consummation and performance of the transactions contemplated hereby other than
as may be required under the federal securities laws.


Section 4.4    Disclosure.  No representation or warranty of Buyer and Rick’s
contained in this Agreement (including the exhibits hereto) contains any untrue
statement or omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.

 
Purchase Agreement - Page 10

--------------------------------------------------------------------------------

 

Section 4.5    Brokerage Commission.  No broker or finder has acted for the
Buyer or Rick’s in connection with this Agreement or the transactions
contemplated hereby, and no person is entitled to any brokerage or finder’s fee
or compensation in respect thereof based in any way on agreements, arrangements
or understandings made by or on behalf of Buyer or Rick’s.




ARTICLE V
CONDITIONS TO CLOSING


The obligations of the parties to effect the transactions contemplated hereby
are subject to the satisfaction at or prior to the Closing of the following
conditions:


Section 5.1    Conditions to Obligations of Buyer and Rick’s.


 
(a)
Representations and Warranties of ED and the Seller.  The representations and
warranties of ED and the Seller shall be true and correct on the Closing Date;



 
(b)
Covenants.  All covenants, agreements and conditions contained in this Agreement
to be performed by ED and the Seller on or prior to the Closing Date shall have
been performed or complied with in all respects;



 
(c)
Delivery of Certificates.  The Sellers and ED shall provide to Buyer
certificates, dated as of the Closing Date and signed the Seller and by
representatives of ED, respectively, to effect set forth in Section 5.1(a) and
5.1(b) for the purpose of verifying the accuracy of such representations and
warranties and the performance and satisfaction of such covenants and
conditions;



 
(d)
Resolutions.  ED shall have delivered resolutions of ED which authorize the
execution, delivery and performance of this Agreement and the documents referred
to herein to which it is or is to be a party dated as of the Closing Date;



 
(e)
Delivery of ED Stock.  The Seller shall deliver or cause to be delivered to
Buyer (i) originally issued certificates representing the shares of ED Stock
duly endorsed over to the Buyer in a form satisfactory to the Buyer;



 
(f)
Related Transactions.  The Related Transactions set forth in Section 2.3 shall
be consummated concurrently with the Closing;



 
(g)
Financial Records.  The financial records of ED shall be maintained and exist in
such a manner as to allow for a certified audit as determined by Rick’s;



 
(h)
Liabilities.  ED shall not have any liabilities as of the date of Closing;



 
(i)
Third-Party Consents.  Any and all consents or waivers required from third
parties relating to this Agreement or any of the other transactions contemplated
hereby shall have been obtained;


 
Purchase Agreement - Page 11

--------------------------------------------------------------------------------

 

 
(j)
Satisfactory Diligence.  Buyer shall have concluded its due diligence
investigation of ED and its assets and properties and all other matters related
to the foregoing, and shall be satisfied, in its absolute and sole discretion,
with the results thereof;



 
(k)
No Actions or Proceedings.  No claim, action, suit, investigation or proceeding
shall be pending or threatened before any court or governmental agency which
presents a substantial risk of the restraint or prohibition of the transactions
contemplated by this Agreement;



 
(l)
Government Approvals.  All authorizations, permits, consents, orders, licenses
or approvals of, or declarations or filings with, or expiration of waiting
periods imposed by, any governmental entity necessary for the consummation of
the transactions contemplated by this Agreement shall have been filed, occurred
or been obtained; and



 
(m)
Appointment of Director and Officer; Resignations.  At Closing, (i) Eric Langan
shall have been appointed as the sole director of ED; and (ii) the Seller shall
resign as a director of ED.



Section 5.2    Conditions to Obligations of ED and the Seller


 
(a)
Representations, Warranties and Agreements of Buyer and Rick’s.  The
representations and warranties of Buyer and Rick’s shall be true and correct on
the Closing Date;



 
(b)
Covenants.  All covenants, agreements and conditions contained in this Agreement
to be performed by the Buyer and Rick’s on or prior to the Closing Date shall
have performed or complied with in all respects;



 
(c)
Delivery of Certificates.  Buyer and  Rick’s shall provide to ED and the Seller
certificates dated as of the Closing Date and signed by a representative of the
Buyer and Rick’s to the effect set forth in Section 5.2(a) and 5.2(b) for the
purpose of verifying the accuracy of such representations and warranties and the
performance and satisfaction of such covenants and conditions;



 
(d)
Resolutions.  Buyer and Rick’s shall deliver resolutions, which authorize the
execution, delivery and performance of this Agreement and the documents referred
to herein to which it is or is to be a party dated as of the Closing Date;



 
(e)
Payment of Purchase Price.  Buyer shall have (i) tendered the cash portion of
the Purchase Price set forth in Section 1.3 and (ii) delivered the 8,696 shares
of common stock of Rick’s representing the stock portion of the Purchase Price
to the Seller as set forth in Section 1.3 or shall deliver a letter of
instruction to the transfer agent instructing the issuance of the shares to the
Seller;



 
(f)
Related Transactions.  The Related Transactions set forth in Section 2.3 shall
be consummated concurrently with the Closing;


 
Purchase Agreement - Page 12

--------------------------------------------------------------------------------

 

 
(g)
Third Party Consents.  Any and all consents or waivers required from third
parties relating to this Agreement or any of the other transactions contemplated
hereby shall have been obtained;



 
(h)
No Actions or Proceedings.  No claim, action, suit, investigation or proceeding
shall be pending or threatened before any court or governmental agency which
presents a substantial risk of the restraint or prohibition of the transactions
contemplated by this Agreement; and



 
(i)
Government Approvals.  All authorizations, permits, consents, orders or
approvals of, or declarations or filings with, or expiration of waiting periods
imposed by, any governmental entity necessary for the consummation of the
transactions contemplated by this Agreement shall have been filed, occurred or
been obtained.





ARTICLE VI
INDEMNIFICATION


Section 6.1    Indemnification from the Seller.  The Seller hereby agrees to and
shall indemnify, defend (with legal counsel reasonably acceptable to Buyer), and
hold Buyer, Rick’s, their officers, directors, shareholders, employees,
affiliates, parent, agents, legal counsel, successors and
assigns  (collectively, the “Buyer’s Group”) harmless at all times after the
date of this Agreement, from and against any and all actions, suits, claims,
demands, debts, liabilities, obligations, losses, damages, costs, expenses,
penalties or injury  (including reasonable attorneys fees and costs of any suit
related thereto) (collectively, “Indemnifiable Loss” or “Indemnifiable Losses”)
suffered or incurred by any or all of  the Buyer’s Group arising from: (a) any
material misrepresentation by, or material breach of any covenant or warranty
of  the Seller or ED contained in this Agreement, or any exhibit, certificate,
or other instrument furnished or to be furnished by the Seller or ED hereunder;
(b) any nonfulfillment of any material agreement on the part of  the Seller or
ED under this Agreement; (c) from any liability or obligation due to any third
party by ED and/or the Seller incurred prior to the Closing Date, including all
damages resulting to the Buyer’s Group from a breach by the Seller or ED of any
contracts occurring prior to the Closing Date; or (d) any liabilities of ED
incurred prior to the Closing Date.


Section 6.2    Indemnification from Buyer.  Buyer agrees to and shall indemnify,
defend (with legal counsel reasonably acceptable to Seller) and hold the Seller
and his  agents, legal counsel, successors and assigns, (collectively, the
"Seller’s Group") harmless at all times after the date of the Agreement from and
against any and all actions, suits, claims, demands, debts, liabilities,
obligations, losses, damages, costs, expenses, penalties or injury (including
reasonably attorneys fees and costs of any suit related thereto) suffered or
incurred by any or all of Seller’s Group, arising from (a) any material
misrepresentation by, or material breach of any covenant or warranty of Buyer or
Rick’s contained in this Agreement or any exhibit, certificate, or other
agreement or instrument furnished or to be furnished by Buyer hereunder; (b) any
nonfulfillment of any material agreement on the part of Buyer or Rick’s under
this Agreement; or (c) any liabilities of ED incurred subsequent to the Closing
Date.

 
Purchase Agreement - Page 13

--------------------------------------------------------------------------------

 

Section 6.3    Defense of Claims.  If any lawsuit or enforcement action is filed
against any party entitled to the benefit of indemnity hereunder, written notice
thereof shall be given to the indemnifying party as promptly as practicable (and
in any event not less than fifteen (15) days prior to any hearing date or other
date by which action must be taken); provided that the failure of any
indemnified party to give timely notice shall not affect rights to
indemnification hereunder except to the extent that the indemnifying party
demonstrates actual damage caused by such failure.  After such notice, the
indemnifying party shall be entitled, if it so elects, to take control of the
defense and investigation of such lawsuit or action and to employ and engage
attorneys of its own choice to handle and defend the same, at the indemnifying
party's cost, risk and expense; and such indemnified party shall cooperate in
all reasonable respects, at its cost, risk and expense, with the indemnifying
party and such attorneys in the investigation, trial and defense of such lawsuit
or action and any appeal arising therefrom; provided, however, that the
indemnified party may, at its own cost, participate in such investigation, trial
and defense of such lawsuit or action and any appeal arising therefrom.  The
indemnifying party shall not, without the prior written consent of the
indemnified party, effect any settlement of any proceeding in respect of which
any indemnified party is a party and indemnity has been sought hereunder unless
such settlement of a claim, investigation, suit, or other proceeding only
involves a remedy for the payment of money by the indemnifying party and
includes an unconditional release of such indemnified party from all liability
on claims that are the subject matter of such proceeding.


Section 6.4    Default of Indemnification Obligation.  If an entity or
individual having an indemnification, defense and hold harmless obligation, as
above provided, shall fail to assume such obligation, then the party or entities
or both, as the case may be, to whom such indemnification, defense and hold
harmless obligation is due shall have the right, but not the obligation, to
assume and maintain such defense (including reasonable counsel fees and costs of
any suit related thereto) and to make any settlement or pay any judgment or
verdict as the individual or entities deem necessary or appropriate in such
individual’s or entities’ absolute sole discretion and to charge the cost of any
such settlement, payment, expense and costs, including reasonable attorneys
fees, to the entity or individual that had the obligation to provide such
indemnification, defense and hold harmless obligation and same shall constitute
an additional obligation of the entity or of the individual or both, as the case
may be.


Section 6.5    Right to Offset.  In the event that the Buyer or Rick’s is
entitled to indemnification in accordance with Section 6.1 and 6.3 hereof,
including the payment by the Buyer of any debts or liabilities resulting from
the purchase of the Company which were incurred prior to the Closing Date, then
Buyer or Rick’s shall have the right to offset any such amount from any
obligations that are then due and payable to the Seller.


Section 6.6    Survival of Representations and Warranties.  The respective
representations, warranties and indemnities given by the parties to each other
pursuant to this Agreement shall survive the Closing for a period ending
twenty-four (24) months from the Closing Date (“Survival
Date”).  Notwithstanding anything to the contrary contained herein, no claim for
indemnification may be made against the party required to indemnify (the
“Indemnitor”) under this Agreement unless the party entitled to indemnification
(the “Indemnitee”) shall have given the Indemnitor written notice of such claim
as provided herein on or before the Survival Date.  Any claim for which notice
has been given prior the expiration of the Survival Date shall not be barred
hereunder.

 
Purchase Agreement - Page 14

--------------------------------------------------------------------------------

 

ARTICLE VII
MISCELLANEOUS


Section 7.1    Amendment; Waiver.  Neither this Agreement nor any provision
hereof may be amended, modified or supplemented unless in writing, executed by
all the parties hereto.  Except as otherwise expressly provided herein, no
waiver with respect to this Agreement shall be enforceable unless in writing and
signed by the party against whom enforcement is sought.  Except as otherwise
expressly provided herein, no failure to exercise, delay in exercising, or
single or partial exercise of any right, power or remedy by any party, and no
course of dealing between or among any of the parties, shall constitute a waiver
of, or shall preclude any other or further exercise of, any right, power or
remedy.


Section 7.2    Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if in writing and delivered in
person, transmitted by facsimile transmission (fax) or sent by registered or
certified mail (return receipt requested) or recognized overnight delivery
service, postage pre-paid, addressed as follows, or to such other address has
such party may notify to the other parties in writing:


(a)
if to the Seller:
Don Waitt
 
 
________________________________     ________________________________        
with a copy to:
________________________________     ________________________________    
________________________________      
(b)
if to Rick’s, Buyer
   
or ED:
Rick’s Cabaret International, Inc.
   
Attn:  Eric Langan, President
   
10959 Cutten Road
   
Houston, Texas  77066
   
Fax:  (281) 397-6765
       
With a copy to:
Robert D. Axelrod
   
Axelrod, Smith & Kirshbaum
   
5300 Memorial Drive, Suite 700
   
Houston, Texas 77007
   
Fax:  (713) 552-0202



A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered, (ii) if transmitted by
telecopier, on the business day of actual confirmed receipt by the addressee
thereof, and (iii) if sent by registered or certified mail, three (3) business
days after dispatch.

 
Purchase Agreement - Page 15

--------------------------------------------------------------------------------

 

Section 7.3    Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision will be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


Section 7.4    Assignment; Successors and Assigns.  Except as otherwise provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and permitted assigns of the parties hereto.  No party
hereto may assign its rights or delegate its obligations under this Agreement
without the prior written consent of the other parties hereto, which consent
will not be unreasonably withheld.


Section 7.5    Entire Agreement.  This Agreement and the other documents
delivered pursuant hereto constitute the full and entire understanding and
agreement between the parties with regard to the subject matter hereof and
thereof and supersede and cancel all prior representations, alleged warranties,
statements, negotiations, undertakings, letters, acceptances, understandings,
contracts and communications, whether verbal or written among the parties hereto
and thereto or their respective agents with respect to or in connection with the
subject matter hereof.


Section 7.6    Jurisdiction.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas, without regard to principles
of conflict of laws.  The parties agree that venue for purposes of construing or
enforcing this Agreement shall be proper in Harris County, Texas.


Section 7.7    Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.


Section 7.8    Costs and Expenses.   Each party shall pay their own respective
fees, costs and disbursements incurred in connection with this Agreement.


Section 7.9    Section Headings.  The section and subsection headings in this
Agreement are used solely for convenience of reference, do not constitute a part
of this Agreement, and shall not affect its interpretation.


Section 7.10      No Third-Party Beneficiaries.  Nothing in this Agreement will
confer any third party beneficiary or other rights upon any person or any entity
that is not a party to this Agreement.
 
 
Purchase Agreement - Page 16

--------------------------------------------------------------------------------

 
 
Section 7.11      Attorneys’ Review.  In connection with the negotiation and
drafting of this Agreement, the parties represent and warrant to each other they
have had the opportunity to be advised by attorneys of their own choice.
 
Section 7.12    Further Assurances.  Each party covenants that at any time, and
from time to time, after the Closing Date, it will execute such additional
instruments and take such actions as may be reasonably be requested by the other
parties to confirm or perfect or otherwise to carry out the intent and purposes
of this Agreement.


Section 7.13    Public Announcements.   The parties hereto agree that prior to
making any public announcement or statement with respect to the transactions
contemplated by this Agreement, the party desiring to make such public
announcement or statement shall consult with the other parties hereto and
exercise their best efforts to (i) agree upon the text of a joint public
announcement or statement to be made by all of such parties or (ii) obtain
approval of the other parties hereto to the text of a public announcement or
statement to be made solely by the party desiring to make such public
announcement; provided, however, that if any party hereto is required by law to
make such public announcement or statement, then such announcement or statement
may be made without the approval of the other parties.


Section 7.14    Validity.  The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


Section 7.15    Exhibits Not Attached.  Any exhibits not attached hereto on the
date of execution of this Agreement shall be deemed to be and shall become a
part of this Agreement as if executed on the date hereof upon each of the
parties initialing and dating each such exhibit, upon their respective
acceptance of its terms, conditions and/or form.


{SIGNATURES ON FOLLOWING PAGE}


Purchase Agreement - Page 17

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Purchase Agreement to
become effective as of the date first set forth above.





 
RCI ENTERTAINMENT
 
 (MEDIA HOLDINGS), INC.
       
/s/ Eric Langan
 
By:
Eric Langan, President
 
Date:   
April 15, 2008
             
RICK’S CABARET INTERNATIONAL, INC.
       
/s/ Eric Langan
 
By:
Eric Langan, President
 
Date:
April 15, 2008
                   
ED PUBLICATIONS, INC.
       
/s/ Don Waitt
 
By:
Don Waitt
 
Its:
President
 
Date:
April 15, 2008
             
SELLER
       
/s/ Don Waitt
 
Don Waitt, Individually
 
Date:
April 15, 2008




Purchase Agreement - Page 18

--------------------------------------------------------------------------------